      Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JOSHUA THURSTON,                               §
                                               §
                  Plaintiff,                   §                 SA-20-CV-00513-FB
                                               §
vs.                                            §
                                               §
EQUIFAX INFORMATION SERVICES,                  §
LLC, EXPERIAN INFORMATION                      §
SOLUTIONS, INC., TRANSUNION,                   §
LLC, USAA FEDERAL SAVINGS                      §
BANK, ARMY AND AIR FORCE                       §
EXCHANGE SERVICE, D/B/A                        §
MILITARY STAR;                                 §
                                               §
                  Defendants.                  §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Defendant Army and Air Force Exchange

Service, d/b/a Military Star’s Motion to Dismiss [#29]. All dispositive pretrial matters in this

case have been referred to the undersigned for disposition pursuant to Western District of Texas

Local Rule CV-72 and Appendix C [#37].             The undersigned has authority to enter this

recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). In issuing this recommendation, the

undersigned has also considered Plaintiff’s Memorandum of Law in Support of its Opposition to

Defendant’s Motion [#43] and Defendant’s Reply in Support of its Motion [#45]. For the

reasons set forth below, it is recommended that Defendant’s motion be GRANTED.




                                               1
       Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 2 of 14




                                          I. Background

       Plaintiff Joshua Thurston filed this case against the Army and Airforce Exchange Service

d/b/a Military Star (“AAFES”) and other Defendants,1 alleging violations of the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”). Thurston alleges that TransUnion and

Experian, as credit bureaus, prepared and issued credit reports concerning Thurston that included

inaccurate information related to a loan obtained from USAA Federal Savings Bank in

conjunction with a motorcycle purchase. (Compl. [#1] at ¶¶ 18–19.) Thurston also alleges that

TransUnion, Equifax, and Experian prepared and issued credit reports containing inaccurate

information relating to his account with Military Star. (Id. at ¶ 32.) Military Star is a credit card

program run by AAFES. (Mtn. [#29] at 1 n.1.) The dispute involving Thurston’s Military Star

account concerns a late payment for the month of December 2018. (Compl. [#1] at ¶ 33.)

       According to Thurston, AAFES failed to conduct a reasonable investigation after

receiving notice of a dispute regarding Thurston’s credit reports. (Id. at ¶¶ 36–37.) Thurston

claims AAFES has continued to furnish false and inaccurate adverse information on the

consumer report with respect to the disputed account, which continues to affect Thurston’s credit

score. (Id. at ¶¶ 37–44.) The only causes of action asserted against AAFES are Counts Nine and

Ten of the Complaint, which assert that the alleged conduct constitutes both willful and negligent

violations of the FCRA. (Id. at ¶¶ 110–32.) Thurston seeks actual and punitive damages, as well

as attorneys’ fees and costs under the FCRA. (Id. at ¶¶ 119–20.)

       AAFES has moved to dismiss Thurston’s claims pursuant to Federal Rule of Civil

Procedure 12(b)(1) for lack of subject matter jurisdiction.         AAFES argues that it is an


       1
         Thurston’s Complaint also named Equifax Information Services, LLC (“Equifax”),
Experian Information Solutions, Inc. (“Experian”), TransUnion, LLC (“TransUnion”), and
USAA Federal Savings Bank (“USAA”) as Defendants. Thurston has settled his claims with
Equifax and USAA [#49, #53].
                                                 2
       Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 3 of 14




instrumentality of the federal government and therefore enjoys sovereign immunity from suit.

Thurston asks this Court to find that the FCRA waived the United States’ sovereign immunity

with respect to claims for damages arising under the FCRA and to deny AAFES’s motion. The

motion is ripe for review.

                                         II. Legal Standard

       Sovereign immunity is jurisdictional in nature. F.D.I.C. v. Meyer, 510 U.S. 471, 475

(1994). Motions filed under Rule 12(b)(1) of the Federal Rules of Civil Procedure allow a party

to challenge the subject-matter jurisdiction of the district court to hear a case. See Fed. R. Civ. P.

12(b)(1); Ramming v. United States, 281 F.3d 158, 161.              When a court’s subject matter

jurisdiction is factually attacked, the court may consider matters outside of the pleadings.

Oaxaca v. Roscoe, 641 F.2d 386, 391 (5th Cir. 1981). Where a motion to dismiss for lack of

jurisdiction is limited to a facial attack on the pleadings, as here, it is subject to the same standard

as a motion brought under Rule 12(b)(6). See Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir.

2008); Benton v. United States, 960 F.2d 19, 21 (5th Cir. 1992). In facial attacks, the court must

accept “all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.”

Martin K. Eby Const. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004);

O’Rourke v. United States, 298 F. Supp. 2d 531, 534 (E.D. Tex. 2004) (applying this standard to

Rule 12(b)(1) motion). The burden of establishing federal jurisdiction rests on the party seeking

the federal forum. Ramming, 668 F.3d at 161.

                                            III. Analysis

       AAFES seeks dismissal of Thurston’s FCRA claims because it contends it enjoys

sovereign immunity from suit. AAFES argues that it is an instrumentality of the United States

government, runs the Military Star credit card program, and is the proper defendant in this suit.



                                                   3
      Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 4 of 14




Indeed, the Supreme Court has recognized AAFES as “a non-appropriated fund instrumentality

of the United States” and an “arm of the government deemed by it essential for the performance

of governmental functions.” Army & Air Force Exchange Serv. v. Sheehan, 456 U.S. 728, 729

n.1, 733 (1982) (citations and quotations omitted).      “AAFES is under the control of the

Secretaries of the Army and Air Force and, like other military post exchanges, is intended ‘to

provide convenient and reliable sources where soldiers can obtain their ordinary needs at the

lowest possible prices.’” Id. at 729 n.1 (quoting Standard Oil Co. v. Johnson, 316 U.S. 481,

484–85 (1942)). As an arm of the government, AAFES “partake[s] of whatever immunities it

may have under the constitution and federal statutes.” Id. at 733–34 (quoting United States v.

Miss. Tax Comm’n, 421 U.S. 599, 606 (1975)). Thurston concedes that AAFES, which is doing

business as Military Star in connection with this lawsuit, is an agency of the United States

government. The issue is whether the FCRA waives that immunity.

A.     AAFES enjoys sovereign immunity from suit, unless the FCRA unequivocally
       waives the immunity of the federal government.

       As a sovereign, the United States is immune from suit unless it expressly consents to be

sued by an act of Congress. Meyer, 510 U.S. at 475. Absent a statutory waiver of immunity, the

principle of sovereign immunity “shields the Federal Government and its agencies from suit.”

Id. If the government has not waived its immunity, the court lacks subject matter jurisdiction

over the governmental party, and the barred claims must be dismissed without prejudice under

Rule 12(b)(1). Warnock v. Pecos County, Tex., 88 F.3d 341, 343 (5th Cir. 1996).

       The burden of demonstrating a waiver of sovereign immunity is a heavy one. See Petty v.

Tennessee-Missouri Bridge Comm’n, 359 U.S. 275, 276 (1959) (“The conclusion that there has

been a waiver of immunity will not be lightly inferred . . . .”). A waiver of sovereign immunity

must be “unequivocally expressed in statutory text . . . and will not be implied.” Lewis v. Hunt,

                                               4
       Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 5 of 14




492 F.3d 565, 570 (5th Cir. 2007) (quoting Lane v. Pena, 518 U.S. 187, 192 (1996)). Moreover,

where there has indeed been a statutory waiver of immunity, such waiver must “be strictly

construed, in terms of its scope, in favor of the sovereign.” Id. (quoting Lane, 518 U.S. at 192).

Importantly, a court’s evaluation of waiver must focus on the statutory text itself, as “[a] statute’s

legislative history cannot supply a waiver that does not appear clearly in any statutory text.” See

Lane, 518 U.S. at 192.

       Along with the general burden to establish subject matter jurisdiction, Thurston also

bears the burden of showing Congress’s unequivocal waiver of immunity. See Freeman v.

United States, 556 F.3d 326, 334 (5th Cir. 2009). Accordingly, to establish this Court’s subject

matter jurisdiction over AAFES, Thurston must demonstrate that Congress unequivocally

waived the immunity of the federal government in enacting the FCRA.

B.     Whether the FCRA waives the United States’ sovereign immunity is an open
       question in this Circuit.

       The parties disagree as to whether the FCRA, the statute under which Thurston’s claims

arise, unequivocally waives the United States’ immunity from suit. At the center of this dispute

is the FCRA’s definition of “person” in its enforcement scheme. The FCRA imposes civil

liability for damages on any “person” who willfully or negligently fails to comply with any

requirement imposed by the Act. 15 U.S.C. §§ 1681n(a), 1681o(a). Thurston alleges that

AAFES violated 15 U.S.C. § 1681s-2, a provision of the FCRA imposing certain duties on those

who “furnish information” to credit reporting agencies, by failing to fully and properly

investigate the dispute about his Military Star account and to correctly report the results of the

investigation. (Compl. [#1] at ¶¶ 115, 126.) This specific subsection imposes a duty to correct

and update information on any “person” who “has furnished to a consumer reporting agency

information that the person determines is not complete or accurate.”           15 U.S.C. § 1681s-

                                                  5
      Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 6 of 14




2(a)(2)(B). The FCRA defines the term “person” as “any individual, partnership, corporation,

trust, estate, cooperative, association, government or governmental subdivision or agency, or

other entity.” 15 U.S.C. § 1681a(b) (emphasis added). Thurston argues, as have many litigants

across the country before him, that by designating “governments” as persons subject to liability

under the FCRA, Congress unequivocally waived the immunity of the federal government and its

agencies with respect to FCRA claims. (Resp. [#43] at 2.)

       Neither the Supreme Court nor the Fifth Circuit has addressed the question of whether the

FCRA waived the United States’ sovereign immunity, and the Supreme Court recently declined

to grant certiorari to resolve what has emerged as a “Circuit split” on the issue. See Robinson v.

Dep’t of Educ., 140 S. Ct. 1440 (Apr. 20, 2020) (denying petition for review over dissent of

Justices Thomas and Kavanaugh). AAFES asks the Court to adopt the reasoning of the Fourth

and Ninth Circuit Courts of Appeals, both of which recently held that the statutory text of the

FCRA does not contain an unambiguous expression of Congressional intent to waive sovereign

immunity. See Robinson v. U.S. Dep’t of Educ., 917 F.3d 799, 806 (4th Cir. 2019), cert. denied;

see also Daniel v. Nat’l Park Serv., 891 F.3d 762, 776 (9th Cir. 2018). Thurston, on the other

hand, while acknowledging the recent Fourth and Ninth Circuit decisions, asks this Court to

follow the reasoning of a Fifth Circuit case predating Robinson and Daniel, which held that

Congress unequivocally waived the immunity of the federal government in enacting the Equal

Credit Opportunity Act (“ECOA”), another consumer protection statute, by including

“government or governmental subdivision or agency” in the definition of “person,” as in the

FCRA. See Moore v. U.S. Dep’t of Agric., 55 F.3d 991, 993–94 (5th Cir. 1995) (citing 15 U.S.C.

§§ 1691a(e), (f)). The only additional Circuit Court of Appeals to address the question of the

FCRA’s immunity waiver is the Seventh Circuit, which similarly held in 2014 that the FCRA’s



                                                6
       Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 7 of 14




definition of “person,” by “authorizing monetary relief against every kind of government,”

waived the United States’ sovereign immunity. Bormes v. United States, 759 F.3d 793, 795–97

(7th Cir. 2014) (on rehearing en banc).2

       As to be expected under these circumstances, there are district court decisions from

across the country reaching opposing conclusions. In arguing the reasons that this Court should

extend Moore’s interpretation of the ECOA to the FCRA, Thurston relies heavily on two district

courts cases from this Circuit that adopted Moore’s reasoning and predicted that the Fifth

Circuit, if faced with the decision, would find that the FCRA explicitly waived the sovereign

immunity of the federal government and its agencies. See Ingram v. Experian Info. Sols., Inc.,

No. 3:16-CV-00210-NBB-RP, 2017 WL 2507694 (N.D. Miss. June 8, 2017); Kent v. Trans

Union, LLC, No. 4:16-CV-322-A, 2017 WL 3701861 (N.D. Tex. Aug. 25, 2017). Yet, the only

district court case from the Fifth Circuit issued since the Robinson and Daniel decisions followed

the reasoning of these opinions, departed from Moore’s more simplistic analysis, and, viewing

the FCRA more holistically, found that the FCRA does not contain unambiguous language

regarding any waiver of sovereign immunity and therefore cannot be an unequivocal expression

of Congressional intent to waive the immunity of the United States. See Johnson v. Trans

Union, LLC, No. 16-1240, 2019 WL 3202212, at *4 (W.D. La. Jul. 15, 2019).




       2
         Yet, the Seventh Circuit subsequently held that the FCRA’s general civil enforcement
provisions could not be read to abrogate the sovereign immunity of tribal governments, even if
the Act waived federal sovereign immunity and even if Indian tribes are, indeed, “governments.”
See Meyers v. Oneida Tribe of Indians of Wis., 836 F.3d 818, 826 (7th Cir. 2016). Some courts
view the distinction made in Meyers as suggesting the Seventh Circuit may be retreating from its
former holding, while others interpret the decision as clearly reaffirming the Bormes decision.
Compare Robinson, 140 S. Ct. 1440 (Thomas, J., dissenting from denial of cert.) with Johnson v.
Trans Union, LLC, No. 16-1240, 2019 WL 3202212, at *3 (W.D. La. July 15, 2019).
                                                7
       Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 8 of 14




C.      Ambiguities in the FCRA’s structure and text prevent this Court from finding that
        Congress unequivocally waived the immunity of the United States for claims arising
        under the Act.

        As previously noted, the waiver of sovereign immunity cannot be implied and must

instead be “unequivocally expressed” in the statutory text. Lewis, 492 F.3d at 570. Nowhere in

the statutory text of the FCRA is there an explicit reference to the waiver of sovereign immunity

of the United States. Congress has, in other contexts, expressed its intent to abrogate immunity

with great clarity. The Federal Tort Claims Act, for example, contains an entirely separate

statutory provision establishing the limited liability of the United States under the Act. See, e.g.,

28 U.S.C. § 2674 (“The United States shall be liable . . . in the same manner and to the same

extent as a private individual under like circumstances, but shall not be liable for interest prior to

judgment or for punitive damages.”). See also 28 U.S.C. § 1346(a)(2) (the Little Tucker Act)

(“The district courts shall have original jurisdiction, concurrent with the United States Court of

Federal Claims, of . . . [a]ny . . . civil action or claim against the United States, not exceeding

$10,000 in amount, founded . . . upon . . . any Act of Congress . . . .”). As the Fourth Circuit

noted in Robinson, both of these acts specifically reference the United States and its liability

under the Act. See 917 F.3d at 803. The Ninth Circuit in Daniel noted that the Clean Water Act

and the Resource Conservation and Recovery Act contain similar direct references indicating an

intent to subject the United States to liability. 891 F.3d at 772; see also 33 U.S.C. § 1365(a)(1)

(“[A]ny citizen may commence a civil action on his own behalf . . . against any person (including

(i) the United States, and (ii) any other governmental instrumentality or agency . . .).”); 42 U.S.C.

§ 6972(a)(1)(A) (“[A]ny person may commence a civil action on his own behalf . . . against any

person (including (a) the United States, and (b) any other governmental instrumentality or

agency . . .).”).



                                                  8
      Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 9 of 14




       Against this backdrop, federal courts are justly entitled to “presume congressional

familiarity” with the need for immunity waivers to be unambiguous and unequivocal. U.S. Dep’t

of Energy v. Ohio, 503 U.S. 607, 615 (1992). The civil liability provisions of the FCRA, unlike

the FTCA of the Little Tucker Act, do not contain any reference to the United States, which is

only even arguably implicated through reference to the inclusion of “governments” in the general

definition of “persons” applying to the entire Act. “Even the definition section [of the FCRA]

does not specifically mention the United States or the federal government.” Robinson, 917 F.3d

at 803 (citing 15 U.S.C. § 1681a(b)).

       Despite a lack of any express reference to the waiver of immunity in the FCRA, Thurston

argues that this Court is bound to follow Moore and find that Congress spoke unequivocally

when it enacted the FCRA with respect to its intent to subject the United States to damages suits.

Yet Moore did not address the FCRA, so it is not binding here. Nor should its reasoning be

extended to the FCRA context, because Moore did not examine the statutory scheme of the

ECOA holistically, and when interpreting the ECOA, failed to consider whether there were other

ECOA provisions, aside from the introductory section defining “person” as including

“governments,” that might further support or call into question the conclusion that Congress

intended to abrogate the federal government’s immunity in enacting the ECOA.

       Instead, the analysis in Moore was limited to a comparison of the ECOA and the Truth in

Lending Act (“TILA”), 15 U.S.C. §§ 1601–1667e, both of which (along with the FCRA) were

enacted under the overarching umbrella of the Consumer Credit Protection Act.3 Moore, 55 F.3d

at 994. The Fifth Circuit found it significant and ultimately determinative that TILA contains a

       3
          See also Talley v. U.S. Dep’t of Agric., No. 07 C 0705, 2007 WL 2028537, at *2 (N.D.
Ill. July 12, 2007) (The ECOA, FCRA, and the Truth In Lending Act (‘TILA’) were all three
enacted as part of the broader statutory umbrella of the Federal Consumer Protection Act, and all
of these acts define “person” to include “government or governmental subdivision or agency.”).

                                                9
      Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 10 of 14




specific provision preserving the United States’ sovereign immunity against TILA claims,

whereas the ECOA does not. See 15 U.S.C. § 1612(b) (“No civil or criminal penalty provided

under this subchapter for any violation thereof may be imposed upon the United States or any

department or agency thereof, or upon any State or political subdivision thereof, or any agency

of any State or political subdivision.”). The absence of any express preservation of the United

States’ sovereign immunity in the ECOA was, according to the Fifth Circuit, a clear indication of

Congress’s intent to subject the federal government to suit under the ECOA, which was passed

after TILA.     Moore, 55 F.3d at 994 (“Clearly, TILA indicates that Congress intended

‘government or governmental subdivision or agency’ to include the United States, because

otherwise it would not have specifically preserved the United States’ immunity unless it believed

that such immunity had been previously waived.”). The Moore court’s inference of waiver based

on the absence of the express retention of immunity—as opposed to the express waiver of it—

can be characterized as a waiver by implication and is at odds with the requirement of a clear,

unequivocal expression of Congressional intent to subject the United States to suit.

       The Seventh Circuit’s decision in Bormes does not provide much more guidance, in light

of the fact that the Government in that case had conceded that the United States, as a

“government,” was a “person” subject to the duties imposed by the FCRA, a concession not

made here. 759 F.3d at 795. The real issue in Bormes was, therefore, whether there was any

statutory basis for imposing duties on the federal government, on the one hand, yet not imposing

liability for damages on the other. Id. The Seventh Circuit found that “[n]othing in the FCRA

allows the slightest basis for [that] distinction.” Id. And as previously noted, a later panel of the

Seventh Circuit carved out an exception to Bormes’s holding for the tribal governments of

federally recognized Indian tribes. See Meyers, 836 F.3d at 826.



                                                 10
      Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 11 of 14




       Ultimately, this Court is left with the underlying question—is the general reference to

“governments” in the definition of “persons” in the FCRA, despite the lack of any specific

reference to the United States or the waiver of its immunity in the civil liability provisions of the

FCRA, sufficient to abrogate immunity and subject the federal government to suits for damages

under the Act?4 The Fourth Circuit in Robinson and Ninth Circuit in Daniel engaged in a more

holistic and comprehensive analysis of the structure and statutory provisions of the FCRA than

the Seventh Circuit did of the FCRA in Bormes or the Fifth Circuit did of the ECOA in Moore.

The Robinson and Daniel courts, after examining more than just the definitional provisions of

the FCRA, both concluded that there were ambiguities in the Act that prevented a finding of a

clear and unequivocal waiver of sovereign immunity. See Robinson, 917 F.3d at 806 (“[The]

FCRA’s text and structure make clear that no unambiguous and unequivocal waiver of sovereign

immunity has taken place.”); Daniel, 891 F.3d at 776 (viewing the statute as ambiguous with

respect to waiver of immunity and concluding “Congress never considered extending the

enforcement provisions of the FCRA to the federal government.”). The undersigned agrees with

the reasoning of these courts.

       The circuit courts in Robinson and Daniel based their decisions in part on the fact that

there is an explicit waiver of federal sovereign immunity found elsewhere in the FCRA, in a


       4
          The use of the term “government” in the FCRA’s definition of “person” has given rise
to numerous lawsuits against various governmental entities at other levels of government. See,
e.g., Cutrer v. Tarrant County Local Workforce Dev. Bd., 943 F.3d 265 (5th Cir. 2019); Kerce v.
Fla. Dep’t of Law Enforcement/Capitol Police, No. 4:16-cv-239/MCR/GRJ, 2017 WL 11504388
(N.D. Fla. Aug. 16, 2017); Pele v. Penn. Higher Educ. Assistance Agency, 53 F. Supp. 3d 857
(E.D. Va. 2014), vacated by 628 Fed. App’x 870 (4th Cir. 2015). Of course, some of these cases
have involved the asserted defense of Eleventh Amendment immunity. See Pele, 53 F. Supp. 3d
at 871 (granting summary judgment to Pennsylvania state agency on Eleventh Amendment
immunity grounds); but see Pele, 628 Fed. App’x at 872 (vacating decision and holding that
agency was not arm of the state for immunity purposes). Whether the FCRA expressly waives
the Eleventh Amendment immunity of state governments and their agencies is not before the
Court.
                                                 11
      Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 12 of 14




provision that does not apply to Thurston’s claims. Section 1681u of the FCRA empowers the

Federal Bureau of Investigation to obtain information from consumer reporting agencies in

connection with its counterterrorism efforts and includes a clear waiver of immunity. 15 U.S.C.

§ 1681u(j) (“Any agency or department of the United States obtaining or disclosing any

consumer reports, records, or information contained therein in violation of [§ 1681u] is liable to

the consumer to whom such consumer reports, records, or information relate” for statutory,

actual, and sometimes punitive damages.). Unlike the arguments proposed for inferring the

waiver of immunity with respect to the FCRA’s general civil liability provisions, “the import of

§ 1681u(j) is plain as day.” Robinson, 917 F.3d at 803–04. See also Daniel, 891 F.3d at 772

(“Because Congress knew how to explicitly waive sovereign immunity in the FCRA, it could

have used that same language when enacting subsequent enforcement provisions.”). Notably,

the Fifth Circuit did not consider such a provision in reaching its conclusion regarding the

ECOA’s immunity waiver in Moore. This Court also finds the clear, unambiguous immunity

waiver in Section 1681u significant and that it weakens Thurston’s argument for extending

Moore’s reasoning to the FCRA.

       The undersigned is also persuaded by the Daniel court’s examination of other sections of

the FCRA that reference “person” and the “implausible results” created by substituting “the

United States” for “person” in every provision throughout the Act. See 891 F.3d at 770. Doing

so would not only subject the United States (not just its employees) to criminal penalties, such as

incarceration, as well as punitive damages, but it would also authorize the Federal Trade

Commission, the Consumer Financial Protection Bureau, and even state governments to initiate

enforcement actions against the United States for violations of the FCRA. Id. (citing See 15

U.S.C. §§ 1681n, 1681q, 1681s(a)(2)(A), 1681s(c)(1)(B)). In the context of other sovereign



                                                12
      Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 13 of 14




immunity waivers, such as the Federal Tort Claims Act, Congress took care to prohibit the

assessment of punitive damages against the United States. See id. at 771 (citing 28 U.S.C. §

2674). “Hence, a finding of waiver of sovereign immunity to authorize Daniel’s suit would

require us to believe that Congress chose to prohibit punitive damages against the United States

for tortiously killing people, . . . but allowed punitive damages on the government for printing

overly revealing debit card receipts.” Id. (internal citation omitted).

       Again, “ambiguities” in the FCRA’s language must be “construed in favor of immunity.”

Id. at 774 (quoting FAA v. Cooper, 566 U.S. 284, 290 (2012)).               Given that “the federal

government is the nation’s largest employer and lender,” a waiver of immunity based solely on

the reference to “governments” in the definitional portion of the FCRA seems far too “casual.”

Robinson, 917 F.3d at 804. Congress must speak unequivocally for this Court to subject the

United States to a claim for damages for failing to accurately report consumer debt information.

                             IV. Conclusion and Recommendation

       Having considered AAFES’s motion, the response and reply thereto, the pleadings, and

the governing law, the undersigned recommends that Defendant Army and Air Force Exchange

Service, d/b/a Military Star’s Motion to Dismiss [#29] be GRANTED and Thurston’s claims

against Defendant Army and Air Force Exchange Service, d/b/a Military Star be DISMISSED.

              V. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is



                                                 13
      Case 5:20-cv-00513-FB-ESC Document 59 Filed 11/02/20 Page 14 of 14




modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing

objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider

frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 2nd day of November, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                14
